Case 6:19-cr-00113-PGB-EJK Document 50-1 Filed 11/18/19 Page 1 of 3 PageID 251


  Attachment   1




                         UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
           COURT CASE NUMBER: 6:19CR113ORL40EJK; NOTICE OF FORFEITURE

          Notice is hereby given that on October 15,2019, in the case of U.S. v. Eric Bales,
  Court Case Number 6:19CR113ORL40EJK, the United States District Court for the Middle
  District of Florida entered an Order condemning and forfeiting the following property to the
  United States of America:

         iPhone 8, serial number F4GvJG72JC6C (1g-lcE-001332), including the following
         items: 1 iPhone 8, Ser No: F4GvJG72JC6C which was seized from Eric Bales on
         November 15,2018 at 1901 Puritan Ave, located in Winter Park, FL

          The United States hereby gives notice of its intent to dispose of the forfeited
  property in such manner as the United States Attorney General may direct. Any person,
  other than the defendant(s) in this case, claiming interest in the forfeited property must file
  an ancillary petition within 60 days of the first date of publication (October 17 ,2019) of this
  Notice on this official government internet web site, pursuant to Rule 32.2 of the Federal
  Rules of Criminal Procedure and 21 U.S.C. S 853(nX1). The ancillary petition must be
  filed with the Clerk of the Court,401 W. Central Blvd., Suite 1200, Orlando, FL 32801-
  0120, and a copy served upon Assistant United States Attorney Nicole M. Andrejko, 400
  West Washington Street, Suite 3100, Orlando, FL 32801 . The ancillary petition shall be
  signed by the petitioner under penalty of perjury and shall set forth the nature and extent
  of the petitioner's right, title or interest in the forfeited property, the time and circumstances
  of the petitioner's acquisition of the right, title and interest in the forfeited property and any
  additional facts supporting the petitioner's claim and the relief sought, pursuant to 21
  U.S.C. S 853(n).

          Following the Court's disposition of all ancillary petitions filed, or if no such petitions
  are filed, following the expiration of the period specified above for the filing of such
  ancillary petitions, the United States shall have clear title to the property and may warrant
  good title to any subsequent purchaser or transferee.

          The government may also consider granting petitions for remission or mitigation,
  which   pardon  all or part of the property from the forfeiture. A petition must include a
  description of your interest in the property supported by documentation; include any facts
  you believe justify the return of the property; and be signed under oath, subject to the
  penalty of perjury, or meet the requirements of an unsworn statement under penalty of
  perjury. See 28 U.S.C. Section 1746. For the regulations pertaining to remission or
  mitigation of the forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of
  the forfeiture are found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the
  forfeiture are found at 28 C.F.R. Section 9.5(b). The petition for remission need not be
  made in any particular form and may be filed online or in writing. You should file a petition
  for remission not later than 11:59 PM EST 30 days after the date of final publication of this
  notice. See 28 C.F.R. Section 9.3(a). The https://www.forfeiture.qov/FilinqPetition.htm
Case 6:19-cr-00113-PGB-EJK Document 50-1 Filed 11/18/19 Page 2 of 3 PageID 252


  website provides access to a standard petition for remission form that may be mailed and
  the link to file a petition for remission online. lf you cannot find the desired assets online,
  you must file your petition for remission in writing by sending it to Assistant United States
  Attorney Nicole M. Andrejko, 400 West Washington Street, Suite 3100, Orlando, FL
  32801. This website provides answers to frequently asked questions (FAQs) about filing a
  petition for remission. You may file both an ancillary petition with the court and a petition
  for remission or mitigation.
Case 6:19-cr-00113-PGB-EJK Document 50-1 Filed 11/18/19 Page 3 of 3 PageID 253



                                          Advertisem ent Certification Report


  The Notice of Publication was available on the www.forfeiture.oov web site for at least 18 hours per day
  between October 17,2019 and November 15, 2019. Below is a summary report that identifies the uptime
  for each day within the publication period and reports the results of the web monitoring system's daily
  check that verifies that the advertisement was available each day.

  U.S. v. Eric Bales

  Court Case No:                      6:19CR1 13ORL40EJK
  For Asset lD(s):                    See Attached Advertisement Copy

   \\iwi$t$tl$r                    ,rmf{rrs@il            TOrlHEtil!ffittlilE        Ycffiqesenffi*r
    .                   q.$         Apcudsnts             msAYahbhduring              fthertiremsnt.
   .I   iflt;gffipsrltt,11,,,,i'     .-ffiD&                Calendar llay           exkhd,gr &b.$l$e,
                  1                  10t1712019                  24.0                     Verified
                 2                   10t18t2019                  24.U                     Verified
                 3                   10t19t2019                  24.U                     Verified
                 4                   10t20t2019                  24.0                     Verified
                 5                   10t21t2019                  24.0                     Verified
                 6                   10122t2019                  24.O                     Verified
                 7                   10t23t2019                  24.O                     Verified
                 8                   10t24t2019                  24.O                     Verified
                 o                   10t25t2019                  24.O                     Verified
                10                   10t26t2019                  24.0                     Verified
                11                   10t27t2019                  24.0                     Verified
                12                   10t28t2019                  24.U                     Verified
                13                   10t29t2019                  24.U                     Verified
                14                   10t3012019                  24.U                     Verified
                15                   10t31t2019                  24.u                     Verified
                16                   11t01t2019                  24.U                     Verlfied
                17                   11t02t2019                  24.U                     Verified
                18                   11t03t2019                  24.U                     Verified
                19                   11t04t2019                  24.U                     Verified
                20                   11t05t2019                  24.1)                    Verified
                21                   11t06t2019                  24.t)                    Verified
                22                   11t07t2019                  24.t)                    Verified
                23                    1t08t2019                  24.1)                    Verified
                24                    1t09t2019                  24.O                     Verified
                25                   11t10t2019                  24.O                     Verified
                26                   11t11t2019                  24.O                     Verified
                27                   11t12t2019                  24.u                     Verified
                28                   11t13t2019                  24.u                     Verified
                29                   11t14t2019                  24.u                     Verified
                30            11t15t2019                       24.U                       Verified
 Additional log information is available and kept in the archives for 15 years after the asset has been disposed
